Title: To James Madison from Unite Dodge, 6 May 1802
From: Dodge, Unite
To: Madison, James


SirCap Français May 6. 1802.
The famous Genl. Toussaint Louvre: arrived in Town this afternoon accompanied by several french Officers, his own aides des camps, horse Guards &cie. Soon after a General Salute was fired by all the Fleet; it might have been in honour of the General in Chief who happened to be on board the Admirals Ship when Tousstt: alighted at his House.
I received a Letter a few days past directed to the ‘Ex-Consul,’ from the commandt. of the place, inviting me to reclaim several Imprisoned american Seamen; as I knew that if they had been guilty of any particular crime my reclamation wou’d not release them, I answered, that I was not the ‘Ex-consul’ & cou’d not officially require the seamens release, but hop’d if they had not been guilty of any crime or misconduct, that he would discharge them without delay. Two days after I sent to the Goal to enquire if they were still there & found they had been dismissed the day before.
I shall endeavour to transmit, by the month of June, a correct statemt. of american Vessels, their Cargoes &ce, altho’ none of the Captains think proper to present themselves at the office except for Protests & Certificates & particularly when embarrassed in Business with which I have no authority to interfere.
I have only time to add that the Gouvt. begin to give proofs of a desire to do away some of the vexatious & unnecessary delays of office in the entry & clearance of american vessels. But that will not prevent the most ruinous Voyages for a long time to come. It may not be improper to inform you, Sir, that I have heard several of the principal officers of Gouvmt. speak as if they were very dissatisfied with the americans generally, in consequence of reading several pieces against them, printed in the public news Papers of the United States as if they contained the sentiments of the Gouvmt; and it is not so easy a matter, as any person acquainted with the constitution & Gouvt. of the US woud suppose, to convince them of the contrary. I am, with great Respect, Sir, Your very Obedt. Servt
U Dodge
 

   
   RC (DNA: RG 59, CD, Cap Haitien, vol. 4). Docketed by Brent as received 30 May.


